

Exhibit 10.1
 
AMENDED AND RESTATED
 
 EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
effective as of April 19, 2010 (the “Effective Date”), between Bronco Drilling
Company, Inc., a Delaware corporation (the “Company”), and Frank Harrison, an
individual (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated as of August 8, 2006, as amended on August 2, 2007 (the
“Existing Agreement”).
 
WHEREAS, the Company and the Executive desire to amend and restate the Existing
Agreement to set forth the terms of their agreements relating to the employment
of the Employee by the Company.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained, and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the Company and the Executive agree as follows:
 
1. Employment.  The Company hereby employs the Executive and the Executive
hereby accepts such employment subject to the terms and conditions contained in
this Agreement.  The Executive is engaged as an employee of the Company and the
Executive and the Company do not intend to create a joint venture, partnership
or other relationship that might impose a fiduciary obligation on the Executive
or the Company in the performance of this Agreement, other than as an officer
and director of the Company.
 
2. Executive’s Duties.  The Executive is employed on a full-time
basis.  Throughout the term of this Agreement, the Executive will use the
Executive’s best efforts and due diligence to assist the Company in the
objective of achieving the most profitable operation of the Company and the
Company’s affiliated entities consistent with developing and maintaining a
quality business operation.
 
2.1 Specific Duties.  During the term of this Agreement the Executive:  (a) will
serve as Chief Executive Officer for the Company; (b) will be nominated for
election or appointed to serve as a director of the Company; (c) will be
appointed as an officer or manager of such of the Company’s subsidiaries as the
Executive requests; and (d) will be nominated for election or appointed to serve
as a director of such of the Company’s subsidiaries as the Executive
requests.  The Executive agrees to use the Executive’s best efforts to perform
all of the services required to fully and faithfully execute the offices and
positions to which the Executive is appointed and elected and such other
services as may be reasonably directed by the Board of Directors of the Company
in accordance with this Agreement.
 
2.2 Modifications.  The precise duties to be performed by the Executive may be
extended or curtailed in the discretion of the Board.  However, the occurrence
of any one or more of the following events (such events, individually and
collectively, “Good Reason”) shall constitute termination without Cause (as
hereinafter defined): (a) a reduction in the Executive’s then current Base
Salary (as hereinafter defined) or a significant reduction in the Executive’s
then current benefits as provided in Section 4 hereof; (b) a demotion by means
of a reduction in authority, responsibilities, duties or titles to a position of
less stature or importance with the Company or an assignment of duties
materially inconsistent with the Executive’s position, authority, duties or
responsibility; (c) the Company’s principal executive offices are moved to a
location more than 25 miles from its current location or the Executive is
required to be based anywhere other than the Company’s principal executive
offices; (d) a failure by the Company to require any successor to the Company or
to all or substantially all of the business or assets of the Company to
expressly assume the obligations of the Company under this Agreement; or (e) a
breach by the Company of a material provision of this Agreement or any other
material plan or program covering the Executive.
 
2.3 Rules and Regulations.  From time to time, the Company may issue policies
and procedures applicable to employees and the Executive including an Employment
Policies Manual.  The Executive agrees to comply with such policies and
procedures, except to the extent such policies are inconsistent with this
Agreement.  Such policies and procedures may be supplemented, modified, changed
or adopted without notice in the sole discretion of the Company at any time.  In
the event of a conflict between such policies and procedures and this Agreement,
this Agreement will control unless compliance with this Agreement will violate
any law or regulation applicable to the Company or its affiliated entities.
 
3. Other Activities.  During the term of this Agreement, Executive will devote
substantially all of his business time, efforts, skills and abilities and
attention to the business of the Company; provided, however, that Executive
(a) may serve on one board of directors of a publicly traded corporation,
(b) with the consent of the Board of Directors of the Company (which will not be
unreasonably withheld), may serve on other boards of directors of business
entities, (c) may engage in charitable, educational or community affairs,
including serving on the board of directors of any charitable, educational or
community organization, and (d) may manage his personal investments, provided
that such activities do not materially interfere with the performance of his
duties hereunder..
 
4. Executive’s Compensation.  The Company agrees to compensate the Executive as
follows:
 
4.1 Base Salary.  During the term of this Agreement, a base salary (the “Base
Salary”), in an annual rate of not less than Seven Hundred Fifty Thousand
Dollars ($750,000.00), will be paid to the Executive in installments consistent
with the Company’s customary payroll practices.
 
4.2 Bonus.  During the term of this Agreement, the Executive will be eligible to
receive an annual bonus established by the Board of Directors of the Company (or
its Compensation Committee), in its discretion.
 
4.3 Equity Compensation.  In addition to the compensation set forth in Sections
4.1 and 4.2 of this Agreement, the Executive may periodically receive grants of
stock options, restricted stock or other equity related awards from the
Company’s stock compensation plans in effect from time to time, subject to the
terms and conditions of such plans.
 
4.4 Benefits.  The Company agrees to extend to the Executive retirement
benefits, deferred compensation, reimbursement of reasonable expenditures for
dues, travel and entertainment and any other benefits the Company provides to
other executives or officers from time to time on the same terms as such
benefits are provided to such individuals.  Such benefits will include
comprehensive healthcare, dental care, life insurance, disability and other
welfare benefits that are not less favorable than the plans in force on the
Effective Date.  The following specific benefits will also be provided to the
Executive at the expense of the Company.
 
(a) Vacation.  The Executive will be entitled to take up to five (5) weeks of
paid vacation each calendar year during the term of this Agreement, subject to
proration for any portion of a calendar year under this Agreement.  No
additional compensation will be paid for failure to take vacation and no
vacation may be carried forward from one calendar year to another.
 
(b) Membership Dues.  The Company will reimburse the Executive for joining, and
maintaining a full membership in, any country club in the Oklahoma City area.
 
(c) Support Services. The Executive shall be reasonably permitted to utilize the
Company’s computer facilities and the services of one of the company’s
secretarial/administrative employees to provide routine accounting, records
maintenance and preparation for tax returns for the Executive (and his family’s)
personal business investments and activities; provided, that, such payment and
use of services be subject to annual review by the Board of Directors of the
Company (or its Compensation Committee).
 
(d) Reimbursement of Expenses.  The Company will reimburse the Executive for
such reasonable and necessary out-of-pocket business expenses as may be incurred
by him or her in the performance of the Executive’s duties hereunder.
 
(e) Supplemental Retirement Plan.  The Executive will be eligible to participate
in the Company’s supplemental retirement plan, if any, on terms no less
favorable than those available to other senior executives.
 
(f) Tax Withholding.  The Company has the right to deduct from any compensation
payable to the Executive under this Agreement social security (FICA) taxes and
all Federal, state and local income taxes and charges as are required by
applicable law and regulations.
 
 

--------------------------------------------------------------------------------

 
 
4.5 Gross-Up Payment.  In the event it is determined that any payment or
distribution by the Company or the Company’s subsidiaries or affiliates to or
for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Section
4.5) (a “Payment”) is subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code (the “Code”) or any interest or penalties related to such
excise tax (collectively, the “Excise Tax”), the Executive will be entitled to
receive an additional payment (a “Gross-Up Payment”) from the Company.  The
Gross-Up Payment will be equal to the amount such that after payment by the
Executive of all taxes (including the Excise Tax, income taxes, interest and
penalties imposed with respect to such taxes) on the Gross-Up Payment, the
Executive will retain an amount of the Gross-Up Payment equal to the Excise Tax
imposed on the Payment.
 
(a) Determination.  Subject to the provisions of Section 4.5(b), all
determinations required to be made under this Section 4.5 (including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized) will be made by a nationally recognized certified
public accounting firm designated by the Executive (the “Accounting Firm”).  The
Executive will request that the Accounting Firm provide detailed supporting
calculations both to the Company and the Executive within fifteen (15) business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is reasonably requested by the parties.  In the event
that the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting a Change of Control (as hereinafter defined), the
Executive will be entitled to appoint another nationally recognized accounting
firm to make the determinations required under this paragraph (which accounting
firm will then be referred to as the Accounting Firm hereunder).  All fees and
expenses of the Accounting Firm will be paid by the Company.  Any Gross-Up
Payment required to be paid under this Section 4.5 will be paid by the Company
to the Executive within five (5) days of the receipt of the Accounting Firm’s
determination.  Any determination by the Accounting Firm will be binding on the
Company and the Executive.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm, the Gross-Up Payment made by the Company may be less than
actually required (an “Underpayment”) consistent with the calculations required
to be made hereunder.  In the event that the Company exhausts its remedies
pursuant to Section 4.5(b) below and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm will determine the amount
of the Underpayment that has occurred and any such Underpayment will be promptly
paid by the Company to or for the benefit of the Executive.
 
(b) Contest of Claims.  The Executive will notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of a Gross-Up Payment.  Such notification will be given
as soon as practicable but no later than ten (10) business days after the
Executive is informed in writing of such claim and will apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  The Executive will not pay such claim prior to the expiration of the
thirty (30) day period following the date on which the Executive notifies the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due).  If the Company notifies the Executive in
writing prior to the expiration of such thirty (30) day period that the Company
desires to contest such claim, the Executive will:  (i) provide to the Company
any information reasonably requested by the Company relating to such claim; (ii)
take such action in connection with contesting such claim as the Company
reasonably requests in writing including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company; (iii) cooperate with the Company in good faith as necessary to
effectively contest such claim; and (iv) permit the Company to participate in
any proceedings relating to such claim.  The Company will bear and pay directly
all costs and expenses (including additional interest and penalties) incurred in
connection with the contest of the claim and agrees to indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such contest (including payment of costs and expenses as provided
hereunder).  Without limitation on the foregoing provisions, the Company will
control all proceedings related to such contested claim, may at its sole option
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may at its
sole option either direct the Executive to pay the tax claimed and sue for a
refund, or contest the claim in any permissible manner.  The Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company reasonably determines.  If the Company directs the Executive to pay a
claim and sue for a refund, the Company will be required to advance the amount
of such payment to the Executive on an interest-free basis and agrees to
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance, provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount.  Furthermore, the Company’s control of the
contested claim will be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and the Executive will be entitled to settle
or contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
 
(c) Refunds.  If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 4.5(b), the Executive becomes entitled to
receive any refund with respect to such claim, the Executive will (subject to
the Company’s complying with the requirements of Section 4.5(b)) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).  If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 4.5(b), a
determination is made that the Executive will not be entitled to any refund with
respect to such claim and the Company does not notify the Executive in writing
of its intent to contest such denial of refund prior to the expiration of thirty
(30) days after such determination, then the advance will be forgiven and will
not be required to be repaid and the amount of such advance will offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.
 
4.6 Compensation Review.  The compensation of the Executive will be reviewed not
less frequently than annually by the Board of Directors of the Company (or a
Compensation Committee thereof) and shall be reviewed semi-annually if the
compensation of other executive officers of the Company is reviewed at such
frequency.  The compensation of the Executive prescribed in Section 4 of this
Agreement (including benefits) may be increased at the discretion of the Board
of Directors of the Company or the Compensation Committee, but may not be
reduced without the prior written consent of the Executive except as expressly
provided herein.
 
5. Term.  In the absence of termination as set forth in Section 6 below, this
Agreement will extend for a term commencing on the Effective Date, and ending on
April 18, 2013 (the “Expiration Date”) as extended from time to time.  Unless
the Company provides thirty (30) days’ prior written notice of non-extension to
the Executive before each April 18 during the term of this Agreement, the term
and the Expiration Date will be automatically extended for one (1) additional
year so that the remaining term on this Agreement will be not less than two (2)
and not more than three (3) years.
 
6. Termination.  The Executive’s employment will continue in effect until the
expiration of the term set forth in Section 5 of this Agreement unless earlier
terminated pursuant to this Section 6.
 
6.1 Termination by the Company.  The Company will have the following rights to
terminate Executive’s employment:
 
(a) Termination without Cause.  The Company may terminate Executive’s employment
without Cause at any time by the service of written notice of termination to the
Executive specifying an effective date of such termination not sooner than ten
(10) days after the date of such notice (the “Termination Date”).  In the event
the Executive is terminated without Cause (other than in connection with a
Change of Control under Section 6.3 of this Agreement), the Executive will
receive as termination compensation:  (i) an amount equal to his Base Salary (as
in effect on the Termination Date) during the remaining term of this Agreement,
but in any event through the Expiration Date; provided, however, such amount
shall not be less than two times the then current Base Salary; plus (ii) the
greater of any target bonus for the year of termination or the average of the
immediately preceding two years’ annual discretionary incentive bonuses received
by Executive; plus (iii) any vacation pay accrued through the Termination
Date.  In addition, during the greater of (i) twenty-four month period following
the date of termination and (ii) the number of months, including fractional
months, remaining in the term of this Agreement, the Company will continue to
provide Executive (and, as applicable, his family) with the benefits, including
but not limited to healthcare, dental, life insurance and other benefits set
forth in Section 4.4.  The payment of such amounts shall be made, at Executive’s
option, either in a lump sum within ten (10) days of termination or during the
remaining term of the Agreement in installments consistent with the Company’s
normal payroll practices, but, if on the Termination Date, the Executive is a
“specified employee” as defined in regulations under Section 409A of the Code,
such payments will commence on the first payroll payment date which is more than
six months following the Termination Date, and the first payment shall include
any amounts that would have otherwise been payable during the six-month period.
 
(b) Termination for Cause.  The Company may terminate Executive’s employment for
Cause.  For purposes of this Agreement, “Cause” means:  (i) the willful and
continued failure of the Executive to perform substantially the Executive’s
duties with the Company or its subsidiaries or affiliates (other than a failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Executive by the Board of
Directors which specifically identifies the manner in which the Board of
Directors believes that the Executive has not substantially performed the
Executive’s duties; or (ii) the willful engaging by the Executive in illegal
conduct, gross misconduct or a clearly established violation of the Company’s
written policies and procedures, in each case which is materially and
demonstrably injurious to the Company.  For purposes of this provision, an act
or failure to act, on the part of the Executive, will not be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the Executive’s action or omission was
in the best interests of the Company.  Any act, or failure to act, based on
authority given pursuant to a resolution duly adopted by the Board of Directors
or based on the advice of counsel for the Company will be conclusively presumed
to be done, or omitted to be done, by the Executive in good faith and in the
best interests of the Company.  In the event Executive’s employment is
terminated for Cause, the Company will not have any obligation to provide any
further payments or benefits to the Executive after the effective date of such
termination.  Executive’s employment will not be deemed to have been terminated
for Cause unless a written determination specifying the reasons for such
termination is made, approved by a majority of the independent and disinterested
members of the Board of Directors of the Company and delivered to the
Executive.  Thereafter, the Executive will have the right for a period of thirty
(30) days to request a Board of Directors meeting to be held at a mutually
agreeable time and location to be attended by the members of the Board of
Directors in person within the following thirty (30) days, at which meeting the
Executive and his designated representatives will have an opportunity to be
heard.  Failing such determination and opportunity for hearing, any termination
of Executive’s employment will be deemed to have occurred without Cause.
 
 

--------------------------------------------------------------------------------

 
 
6.2 Termination by Executive.  The Executive may voluntarily terminate his
employment with or without Cause by the service of written notice of such
termination to the Company specifying an effective date of such termination
ninety (90) days after the date of such notice, during which time the Executive
may use remaining accrued vacation days, or at the Company’s option, be paid for
such days.  Subject to Sections 2.2 and 6.1, in the event his employment is
terminated by the Executive, neither the Company nor the Executive will have any
further obligations hereunder, except for any obligations which expressly
survive termination of employment including, without limitation, any obligation
of the Company to provide any further payments or benefits to the Executive
after the effective date of such termination.  Notwithstanding anything in this
Agreement to the contrary, in the event the Executive provides written notice to
the Company that he is terminating his employment with the Company for Good
Reason, other than in connection with a termination upon a Change of Control (as
hereinafter defined), the Executive shall receive the termination compensation
provided in Section 6.1(a) hereof within ten (10) days of receipt by the Company
of written notice of such termination.
 
6.3 Termination in Connection with a Change of Control.  The Executive will be
entitled to terminate this Agreement with or without Cause or Good Reason at
anytime within two (2) years following a Change of Control by providing written
notice to the Company (or any successor to the Company or any parent corporation
of the Company).  Within ten (10) days of the Company’s (or any successor to the
Company or any parent corporation of the Company) receipt of such notice, the
Executive shall receive a severance payment (in addition to any other rights and
other amounts payable to the Executive under Section 6.7 or under Company plans
in which the Executive is a participant) payable in a lump sum in cash an amount
equal to the sum of the following: (i) three (3) times the sum of the
Executive’s highest paid annual Base Salary plus any annual discretionary bonus
paid pursuant to Section 4.2 (based on the average of the last three years’
annual discretionary bonuses or such lesser number of years as the Executive may
have been employed); plus (ii) any applicable Gross-Up Payment.  If the
foregoing amount is not paid within ten (10) days after the notice of such
termination is received by the Company, the unpaid amount will bear interest at
the per annum rate of 12% per annum.  Notwithstanding the foregoing, if at the
time of such termination the Executive is a “specified employee” as defined in
regulations under Section 409A of the Code, such payment will be made on the
first day which is more than six (6) months following the date of such
termination.  In connection with any Change of Control, the Company shall obtain
the assumption of this Agreement, without limitation or reduction, by any
successor to the Company or any parent corporation of the Company.  In the event
the Company (or any successor to the Company or any parent corporation of the
Company) terminates this Agreement, with or without Cause, within two (2) years
following a Change of Control, the Executive shall be entitled to the severance
payment set forth in this Section 6.3 on the same terms as if the Executive
elected to terminate this Agreement under this Section 6.3.
 
For the purpose of this Agreement, a “Change of Control” means the occurrence of
any of the following events:
 
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”).  For purposes of this
Section 6.3(a), any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company will not constitute a Change in Control.
 
(b) The individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board.  Any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders, is approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board will be considered a member of the Incumbent Board as of the date hereof,
but any such individual whose initial assumption of office occurs as a result of
an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Incumbent Board will not be deemed a
member of the Incumbent Board as of the date hereof.
 
(c) The consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (i) the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one ore more subsidiaries) in substantially the same proportions as
their ownership, immediately prior to such Business Combination of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be; (ii) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 40% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.
 
The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
6.4 Disability of Executive.  (a) The employment of Executive will terminate
upon the Disability of Executive.  For purposes of this Agreement, “Disability”
means Executive’s inability to perform his duties and responsibilities as
contemplated under this Agreement for a period of more than 120 consecutive days
due to physical, mental or emotional incapacity or impairment.  A determination
of Disability will be made by a physician acceptable to both Executive and the
Company; provided that if Executive and the Company cannot agree as to a
physician, each will select a physician and the two physicians will select a
third physician, whose determination as to Disability will be binding on
Executive and the Company.  Executive, his legal representative or any adult
member of his immediate family will have the right to present to the Company and
such physician such information and arguments on his behalf as Executive or they
deem appropriate, including the opinion of his personal physician.  Executive’s
employment will not be terminated due to Disability until the physician has
delivered a written opinion certifying such disability and a written notice of
termination for Disability has been delivered by the Company or Executive, as
the case may be, to the other party.
 
(b)           In the event Executive’s employment is terminated for Disability,
the Company will pay Executive his Base Salary in effect on the date of
termination through the remaining term of this Agreement, but in any event
through the Expiration Date.  The payment of such amounts shall be made during
the remaining term of the Agreement in installments consistent with the
Company’s normal payroll practices, but, if on the termination date, the
Executive is a “specified employee” as defined in regulations under Section 409A
of the Code, such payments will commence on the first payroll payment date which
is more than six months following the termination date and the first payment
shall include any amounts that would have otherwise been payable during the
six-month period.  Notwithstanding the foregoing, the amount payable hereunder
will be reduced by any benefits payable under any disability plans provided by
the Company under Section 4.4 of this Agreement.
 
6.5 Death of Executive.  If Executive dies during the term of this Agreement,
Executive’s employment will terminate without compensation to the Executive’s
estate, except:  (a) the obligation to continue the Base Salary payments under
Section 4.1 of this Agreement for twelve (12) months after the effective date of
such termination, and (b) the benefits described in Section 4.4 of this
Agreement accrued through the effective date of such termination.
 
6.6 Effect of Termination.  The termination of Executive’s employment will
terminate all obligations of the Executive to render services on behalf of the
Company.  Executive will maintain the confidentiality of all information
acquired by the Executive during the term of his employment in accordance with
Section 7 of this Agreement.  In the event of Executive’s termination of
employment, and in addition to any other payments or benefits owed to Executive
under this Section 6, the Company will pay Executive, his estate or his
representative, as the case may be, any accrued but unpaid salary, bonuses,
expenses or benefits as of the date of termination.  Except as provided in the
previous sentence, no accrued bonus, severance pay or other form of compensation
will be payable by the Company to the Executive by reason of the termination of
his employment.  In the event that payments are required to be made by the
Company under this Section 6, the Executive will not be required to seek other
employment as a means of mitigating the Company’s obligations hereunder
resulting from termination of the Executive’s employment and the Company’s
obligations hereunder (including payment of severance benefits) will not be
terminated, reduced or modified as a result of the Executive’s earnings from
other employment or self-employment.  All keys, entry cards, credit cards,
files, records, financial information, furniture, furnishings, equipment,
supplies and other items relating to the Company will remain the property of the
Company.  All such personal items will be removed from such offices no later
than ten (10) days after the effective date of termination, and the Company is
hereby authorized to discard any items remaining and to reassign the Executive’s
office space after such date.  Prior to the effective date of termination, the
Executive will cooperate with the Company to provide for the orderly termination
of the Executive’s employment.
 
 

--------------------------------------------------------------------------------

 
 
6.7 Equity Compensation Provisions.  Notwithstanding any provision to the
contrary in any option agreement, restricted stock agreement, plan or other
agreement relating to equity based compensation, in the event of a termination
by the Executive for Good Reason under Section 6.2, termination by the Company
under Section 6.1(a) (which includes any constructive termination by the Company
for Good Reason), or upon a Change of Control under Section 6.3 of this
Agreement:  (a) all units, stock options, incentive stock options, performance
shares, stock appreciation rights and restricted stock held by the Executive
immediately prior to such termination will immediately become 100% vested; and
(b) the Executive’s right to exercise any previously unexercised options will
not terminate until the latest date on which such option would expire but for
Executive’s termination of employment.  To the extent the Company is unable to
provide for one or both of the foregoing rights, the Company will provide, in
lieu thereof, a lump-sum cash payment equal to the difference between the total
value of such units, stock options, incentive stock options, performance shares,
stock appreciation rights and shares of restricted stock (the “Equity
Compensation Rights”) with the foregoing rights as of the date of Executive’s
termination of employment and the total value of the Equity Compensation Rights
without the foregoing rights as of the date of the Executive’s termination of
employment.  The foregoing amounts will be determined by the Board of Directors
in good faith based on a valuation performed by an independent consultant
selected by the Board of Directors and the cash payment, if any, will be paid in
a lump sum in the case of a termination under Section 6.1(a), at the same time
as the first severance payment is otherwise due under such Section, and in the
case of a termination by the Executive for Good Reason under Section 6.2, at the
same time as the first severance payment is otherwise due under such Section,
and in the case of a termination as a result of a Change of Control under
Section 6.3, within ten (10) days of such Change of Control.
 
6.8 Payment in Lieu of Benefits.  In the event that Executive and/or his family
is entitled to benefits, such as healthcare, under this Section 6, to the extent
that the Company’s plans, programs and arrangements do not permit a continuation
of Executive’s and/or his family’s participation in a benefit plan, program or
arrangement following his termination of employment, the Company will pay
Executive (and/or his family), no less frequently than quarterly in advance an
amount which, after all taxes on such amount, is sufficient for him and/or his
family to purchase equivalent benefits.
 
6.9 Release.  As a condition of receiving any amounts pursuant to Section 6, or
of accelerated vesting of any equity-based or cash-based award in connection
with the termination of Executive’s employment, Executive agrees to execute a
release of claims that he has or may have against the Company relating to, or
arising out of his employment (including the termination of such employment)
with the Company; provided, however, Executive will not release:
 
(i) claims that Executive may have against the Company for reimbursement of
ordinary and necessary business expenses incurred by him during the course of
his employment;
 
(ii) claims that arise after the effective date of the release;
 
(iii) any rights Executive may have to enforce this Agreement;
 
(iv) any rights or entitlements that Executive has under any applicable plan,
policy, program, or arrangement of, or other agreement with, the Company; and
 
(v) claims for which Executive is entitled to be indemnified under the Company’s
Certificate of Incorporation or By-laws or under applicable law or pursuant to
the Company’s directors’ and officer’s liability insurance policies.
 
7. Confidentiality.  The Executive recognizes that the nature of the Executive’s
services are such that the Executive will have access to information that
constitutes trade secrets, is of a confidential nature, is of great value to the
Company or is the foundation on which the business of the Company is predicated
(“Confidential Information”).  The Executive agrees not to disclose to any
person other than the Company’s employees or the Company’s legal counsel or
other parties authorized by the Company to receive confidential information nor
use for any purpose, other than the performance of this Agreement, any
Confidential Information.  Confidential Information includes data or material
(regardless of form) which is:  (a) a trade secret; (b) provided, disclosed or
delivered to Executive by the Company, any officer, director, employee, agent,
attorney, accountant, consultant or other person or entity employee by the
Company in any capacity, any customer, borrower or business associate of the
Company or any public authority having jurisdiction over the Company of any
business activity conducted by the Company; or (c) produced, developed, obtained
or prepared by or on behalf of the Executive or the Company (whether or not such
information was developed in the performance of this Agreement) with respect to
the Company or any assets, business activities, officers, directors, employees,
borrowers or customers of the foregoing.  However, Confidential Information will
not include any information, data or material which at the time of disclosure or
use was generally available to the public other than by a breach of this
Agreement, was available to the party to whom disclosed on a non-confidential
basis by disclosure or access provided by the Company or a third party, or was
otherwise developed or obtained independently by the person to whom disclosed
without a breach of this Agreement.  On request by the Company, the Company will
be entitled to a copy of any Confidential Information in the possession of the
Executive.  The provisions of this Section 7 will survive the termination,
expiration or cancellation of Executive’s employment for a period of one (1)
year after the date of termination.  The Executive will deliver to the Company
all originals and copies of the documents or materials containing Confidential
Information.  For purposes of Sections 7, 8 and 9 of this Agreement, the Company
expressly includes any of the Company’s subsidiaries or affiliates.
 
8. Non-competition.  During the period of Executive’s employment and for a
period ending six (6) months after the Executive’s termination of employment for
any reason other than pursuant to Section 6.1(a) or 6.3, (a) the Executive will
not solicit, induce, entice or attempt to entice any employee, contractor,
customer, vendor or subcontractor to terminate or breach any relationship with
the Company or the Company’s subsidiaries or affiliates for the Executive’s own
account or for the benefit of another party; and (b) the Executive will not
circumvent or attempt to circumvent the foregoing agreements in clause (a) by
any future arrangement or through the actions of a third party.  The foregoing
will not prohibit the activities which are expressly permitted by Section 3 of
this Agreement.
 
9. Proprietary Matters.  The Executive expressly understands and agrees that any
and all improvements, inventions, discoveries, processes or know-how that are
generated or conceived by the Executive during the term of this Agreement,
whether generated or conceived during the Executive’s regular working hours or
otherwise, will be the sole and exclusive property of the Company.  Whenever
requested by the Company (either during the term of this Agreement or
thereafter), the Executive will assign or execute any and all applications,
assignments and/or other instruments and do all things which the Company deems
necessary or appropriate in order to permit the Company to:  (a) assign and
convey or otherwise make available to the Company the sole and exclusive right,
title and interest in and to said improvements, inventions, discoveries,
processes, know-how, applications, patents, copyrights, trade names or
trademarks; or (b) apply for, obtain, maintain, enforce and defend patents,
copyrights, trade names or trademarks of the United States or of foreign
countries for said improvements, inventions, discoveries, processes or
know-how.  However, the improvements, inventions, discoveries, processes or
know-how generated or conceived by the Executive and referred to above (except
as they may be included in the patents, copyrights or registered trade names or
trademarks of the Company, or corporations, partnerships or other entities which
may be affiliated with the Company) will not be exclusive property of the
Company at any time after having been disclosed or revealed or have otherwise
become available to the public or to a third party on a non-confidential basis
other than by a breach of this Agreement, or after they have been independently
developed or discussed without a breach of this Agreement by a third party who
has no obligation to the Company or the Company Entities.
 
10. Arbitration.  The parties will attempt to promptly resolve any dispute or
controversy arising out of our relating to this Agreement or termination of the
Executive by the Company.  Any negotiations pursuant to this Section 10 are
confidential and will be treated as compromise and settlement negotiations for
all purposes.  If the parties are unable to reach a settlement amicably, the
dispute will be submitted to binding arbitration before a single arbitrator in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association.  The arbitrator will be instructed and empowered to
take reasonable steps to expedite the arbitration and the arbitrator’s judgment
will be final and binding upon the parties subject solely to challenge on the
grounds of fraud or gross misconduct.  Except for damages arising out of a
breach of Sections 6, 7, 8 or 9 of this Agreement, the arbitrator is not
empowered to award total damages (including compensatory damages) that exceed
300% of compensatory damages and each party hereby irrevocably waives any
damages in excess of that amount.  The arbitration will be held in Oklahoma
County, Oklahoma.  Judgment upon any verdict in arbitration may be entered in
any court of competent jurisdiction and the parties hereby consent to the
jurisdiction of, and proper venue in, the federal and state courts located in
Oklahoma County, Oklahoma.  The Company will pay the costs and expenses of the
arbitration including, without implied limitation, the fees for the
arbitrators.  Unless otherwise expressly set forth in this Agreement, the
procedures specified in this Section 10 will be the sole and exclusive
procedures for the resolution of disputes and controversies between the parties
arising out of or relating to this Agreement.  Notwithstanding the foregoing, a
party may seek a preliminary injunction or other provisional judicial relief if
in such party’s judgment such action is necessary to avoid irreparable damage or
to preserve the status quo.
 
11. Miscellaneous.  The parties further agree as follows:
 
11.1 Time.  Time is of the essence of each provision of this Agreement.
 
11.2 Notices.  Any notice, payments, demand or communication required or
permitted to be given by any provision of this Agreement will be in writing and
will be deemed to have been given when received by personal delivery, by
facsimile, by overnight courier, or be certified mail, postage and charges
prepaid, directed to the following address or to such other additional addresses
as any party might designate by written notice to the other party:
 
To the Company:                                Bronco Drilling Company, Inc.
                                                                                        
16217 N. May Avenue
                                                       Edmond, OK 73013
                                                                      Attn:
General Counsel
 
To the Executive:  The Executive’s most recent home address on file with the
Company.
 
 

--------------------------------------------------------------------------------

 
 
11.3 Assignment.  Neither this Agreement nor any of the parties’ rights or
obligations hereunder can be transferred or assigned without the prior written
consent of the other parties to this Agreement.
 
11.4 Construction.  If any provision of this Agreement or the application
thereof to any person or circumstances is determined, to any extent, to be
invalid or unenforceable, the remainder of this Agreement, or the application of
such provision to persons or circumstances other than those as to which the same
is held invalid or unenforceable, will not be affected thereby, and each term
and provision of this Agreement will be valid and enforceable to the fullest
extent permitted by law.  This Agreement is intended to be interpreted,
construed and enforced in accordance with the laws of the State of Oklahoma.
 
11.5 Entire Agreement.  Except as provided in Section 2.3 of this Agreement,
this Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter herein contained, and no modification hereof will
be effective unless made by a supplemental written agreement executed by all of
the parties hereto.
 
11.6 Binding Effect.  This Agreement will be binding on the parties and their
respective successors, legal representatives and permitted assigns.  In the
event of a merger, consolidation, combination, dissolution or liquidation of the
Company, the performance of this Agreement will be assumed by any entity which
succeeds to or is transferred the business of the Company as a result thereof.
 
11.7 Attorneys’ Fees.  If any party institutes an action, proceeding or
arbitration against any other party relating to the provisions of this Agreement
or any default hereunder, the Company will be responsible for paying the
Company’s legal fees and expenses and the Company will be required to reimburse
the Executive for reasonable expenses and legal fees incurred by the Executive
in connection with the resolution of such action or proceeding, including any
costs of appeal.
 
11.8 Superseding Agreement.  This Agreement is the final, complete and exclusive
expression of the agreement between the Company and the Executive and supersedes
and replaces in all respects any prior oral or written employment agreements,
including, but not limited to, the Existing Agreement.  On execution of this
Agreement by the Company and the Executive, the relationship between the Company
and the Executive after the effective date of this Agreement will be governed by
the terms of this Agreement and not by any other agreements, oral or otherwise.
 
11.9 Non-Contravention.  Executive represents and warrants to the Company that
the execution and performance of this Agreement will not violate, constitute a
default under, or otherwise give rights to any third party, pursuant to the
terms of any Agreement to which Executive is a party.
 
11.10 Compliance with Section 409A of the Code.  This Agreement is intended to
comply with Section 409A of the Code and shall be construed and interpreted in
accordance with such intent.  To the extent any benefit paid under this
Agreement shall be subject to Section 409A of the Code, such benefit shall be
paid in a manner that will comply with Section 409A, including any IRS 409A
Guidance.  Any provision of this Agreement that would cause the payment of any
benefit to fail to satisfy Section 409A of the Code shall have no force and
effect until amended to comply with Section 409A (which amendment may be
retroactive to the extent permitted by the IRS 409A Guidance.
 


 
[SIGNATURES ON FOLLOWING PAGE]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective the
date first above written.
 
COMPANY:
 


 
By:/s/MARK
DUBBERSTEIN                                                                
 
      Mark Dubberstein, President
 
EXECUTIVE:
 


 
By:/s/ D. FRANK
HARRISON                                                                
 
      D. Frank Harrison
 

 
 

--------------------------------------------------------------------------------

 
